CANCELLATION AGREEMENT
 
This CANCELLATION AGREEMENT is entered into as of November 14, 2010 (this
“Agreement”) by and between Man Shing Agricultural Holdings, Inc., a Nevada
corporation (the “Company”), and Mr. Shili Liu (the “Shareholder”).
 
BACKGROUND
 
WHEREAS, the Company wishes to amend (“Amendment No. 1”) those certain
Securities Purchase Agreements dated September 13, 2010 (each a “Securities
Purchase Agreement” and together the “Securities Purchase Agreements”) by and
between the Company and the investors listed on the signature pages thereto
(each a “Purchaser” and together the “Purchasers”) pursuant to which the Company
will issue, in a private placement pursuant to Section 4(2) of the Securities
Act of 1933, as amended and Rule 506 promulgated thereunder, shares of the
Company’s common stock, par value $.001.
 
WHEREAS, it is a condition precedent to the obligations of the Purchasers under
the Securities Purchase Agreements, as amended by Amendment No. 1, that the
Shareholder enter into and consummate this Agreement, which will effectuate the
cancellation on or before November 15, 2010 of 3,358,250 preferred shares of the
Company (the “Preferred Shares”) registered in the name of the Shareholder (the
“Subject Shares”), which represent all of the Preferred Shares owned, of record
or beneficially, by the Shareholder.  The Shareholder is entering into this
Agreement to, among other things, induce the Company and the Purchasers to enter
into Amendment No. 1 and the Shareholder acknowledges that the Company and the
Purchasers would not consummate the transactions contemplated by the Securities
Purchase Agreement, as amended by Amendment No., 1, unless the transactions
contemplated hereby are effectuated in accordance herewith.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.            Cancellation of Subject Shares.  The Shareholder shall deliver to
the Company for cancellation stock certificates representing the Subject Shares
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) on
or before November 15, 2010 and hereby irrevocably instructs the Company and the
Company’s transfer agent to cancel the Subject Shares such that the Subject
Shares will no longer be outstanding on the stock ledger of the Company and such
that the Shareholder shall no longer have any interest in the Subject Shares
whatsoever.  The Company shall immediately deliver to the Company’s transfer
agent irrevocable instructions providing for the cancellation of the Subject
Shares.
 
2.            Indemnification. In the event the Subject Shares have not been
cancelled by the Company’s transfer agent on or before November 15, 2010, the
Shareholder will indemnify and hold each Purchaser harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all the Subscription Amount, all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser may suffer or incur as a result of or
relating to failure of the Shareholder to instruct that Subject Shares be
cancelled.  If any action shall be brought against any Purchaser in respect of
which indemnity may be sought pursuant to this Agreement, such Purchaser shall
promptly notify the Shareholder in writing, and the Shareholder shall have the
right to assume the defense thereof with counsel of his own choosing.  Any
Purchaser shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser except to the extent that (A) the
Shareholder has been specifically informed the employment thereof in writing;
(B) the Shareholder has failed after a reasonable period of time to assume such
defense and to employ counsel or (C) in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Shareholder and the position of such Purchaser.
 

--------------------------------------------------------------------------------


 
3.            Representations by the Shareholder.
 
(a)            The Shareholder owns, of record and beneficially, and has good,
valid and indefeasible title to and the right to transfer to Company pursuant to
this Agreement, all of the Subject Shares, free and clear of any and all liens
and encumbrances.  There are no options, rights, voting trusts, shareholder
agreements or any other contracts or understandings to which the Shareholder is
a party or by which Shareholder or the Subject Shares are bound with respect to
the issuance, sale, transfer, voting or registration of the Subject Shares.
 
(b)            The Shareholder has full right, power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Shareholder and constitutes a valid, binding obligation of the
Shareholder, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).
 
4.            Further Assurances.  Each party to this Agreement will use his or
its best efforts to take all actions and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
other documents and agreements as may be necessary to effectuate the
cancellation of the Subject Shares).
 
5.            Amendment and Waiver.  Any term, covenant, agreement or condition
of this Agreement may be amended, with the written consent of the Company and
the Shareholder, or compliance therewith may be waived (either generally or in a
particular instance and either retroactively or prospectively), by one or more
written instruments signed by the Company and the Shareholder.
 
6.            Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement. 
 
7.            Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and been enforceable by the Company and the Shareholder, and
their respective successors and permitted assigns.  No party may assign any of
its right under this Agreement without the prior written consent of the other
party.
 
8.            Governing Law.  This Agreement (including the validity thereof and
the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of New York without regard to its conflict of
laws rules, except to the extent the laws of Nevada are mandatorily applicable.
 
9.            Miscellaneous.  This Agreement, together with the Securities
Purchase Agreement, as amended, embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.
 


[Signature Page Follows]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement
as of the date first above written.
 

 
MAN SHING AGRICULTURAL HOLDINGS, INC.
           
 
   
By:
   
   
Name:
Shili Liu
   
Title:
President and Chairman
   
 
                   
Shili Liu
 





Agreed to and Acknowledged Solely with
Respect to Section 2 of this Agreement:
 
 
 
 
Yang Shao Bin
 
 
 
 
 
  
 
Liu Ling Ling
 

 
 
INTERNATIONAL INVESTMENT
(HONG KONG) TRADING GROUP
COMPANY LIMITED




By:
     
Name: Liu Dong Xing
 
Title: Director
             
SEA DRAGON INVESTMENTS
LIMITED
           
By:
    
Name: Wong Yan Kong
 
Title: Director
             
HONG KONG INVESTMENT GROUP
 LIMITED
           
By:
    
Name: Cheung Chi Mang
 
Title: Director
 



 
Man Shing Cancellation Agreement

--------------------------------------------------------------------------------

